lN THE UNITED STATES DISTRICT C0URT lt . n ""
F0R THE soUTHERN DISTRICT 0F GEORGIA
SAVANNAH Dlvlslt)N

UNITED STATES OF AMERICA,

Plaintiff,
v.
KHAL[L DEMONTE MURPHY,

Defendant.

 

 

CRIMINAL ACTION NO.: 4:19CR51

()RI)ER

This matter is before the Court en the Motion for Leave OfAbSence by D. Campbell

Bowman, Jr., counsel for Dei`endant Khalil Demonte Murphy, for the dates ofMay 20, 2019

through and including June IO, 20]9. (Doc. 1 l.) After careful consideration, said Motion is

GRANTED.

30 0RDERED, this Mday Oprril, 2019.

glow/fw 4 141/w

EHRISTOPi-IER L RAY
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

